Exhibit 10.2

SECOND AMENDED AND RESTATED

EXECUTIVE SEVERANCE AGREEMENT

 

PARTIES: Planar Systems, Inc. (“Company”) 1195 NW Compton Drive Beaverton,
Oregon 97006 Stephen M. Going (“Executive”) 693 SW 68th Terrace Portland Oregon
97225 DATE: March 2, 2015 (“Effective Date”)

RECITAL:

WHEREAS, the Company and Executive previously entered into an executive
severance agreement as of June 25, 2007, which was subsequently amended and
restated as of December 31, 2008; and

WHEREAS, the Company wishes to induce Executive to remain employed by the
Company and Executive wishes to provide his services to the Company upon the
amended and restated terms and conditions set out in this Agreement.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Board” shall mean the Board of Directors of the Company.

1.2 “Cause” shall mean any of the following:

(i) Executive’s fraud or misrepresentation;

(ii) Executive’s theft or embezzlement of Company assets;

(iii) Executive’s commission of a felony involving moral turpitude;

(iv) Executive’s continued failure to satisfactorily perform the duties
reasonably assigned to Executive (including observing all applicable Company
employment polices), for a period of thirty (30) days after a written demand for
such satisfactory performance that specifically and with reasonable detail
identifies the manner in which it is alleged that Executive has not
satisfactorily performed such duties; or

(v) Executive’s material breach of this Agreement that, if curable, has not been
cured within thirty (30) days after written notice to Executive of such breach.



--------------------------------------------------------------------------------

1.3 “Change in Control” shall mean the occurrence of any of the following
events:

(i) The approval by the Company’s shareholders of a merger, statutory plan of
exchange or consolidation to which the Company is a party, if the individuals
and entities who were shareholders of the Company immediately prior to the
effective date of such merger, plan of exchange or consolidation would have
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of less than fifty percent (50%) of the total combined voting power for
election of directors of the surviving corporation immediately following the
effective date of such merger or consolidation;

(ii) The acquisition (other than directly from the Company) by any person or
entity, or group of associated persons or entities acting in concert, of direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities of the Company representing twenty-five
percent (25%) or more of the total combined voting power of the Company’s then
issued and outstanding securities;

(iii) The approval by the Company’s shareholders of the sale, lease, exchange or
other transfer (in one or a series of related transactions) of all or
substantially all of the assets of the Company to any person or entity that is
not a wholly owned subsidiary of the Company;

(iv) The approval by the Company’s shareholders of any plan or proposal for the
liquidation or dissolution of the Company; or

(v) A change in the Board with the result that the members of the Board on the
Effective Date hereof (the “Incumbent Directors”) no longer constitute a
majority of such Board, provided that any person becoming a director whose
election or nomination for election was supported by a majority of the Incumbent
Directors shall be considered an Incumbent Director for purposes hereof.

1.4 “Company” shall mean Planar Systems, Inc. and any successor in interest by
way of consolidation, operation of law, merger or otherwise.

1.5 “Disability” shall mean the inability of Executive to perform, with
reasonable accommodation, if necessary, any essential functions of his or her
position under this Agreement because of physical or mental incapacity for a
period of one hundred twenty (120) days in the aggregate during any twelve
(12)-month period.

1.6 “Good Reason” shall mean that any one or more of the following events occurs
or condition exists, without Executive’s express written consent; provided,
however, that Executive shall have given written notice to Company of such event
or condition alleged to comprise “Good Reason” and thirty (30) days shall have
passed with no cure having been made:

(i) A reduction by the Company in Executive’s Base Salary or any failure to pay
Executive, when due, any compensation or benefits to which Executive is
entitled;



--------------------------------------------------------------------------------

(ii) A significant reduction by the Company in the total benefits available to
Executive under cash incentive, stock incentive or other employee benefit plans
after a Change of Control as compared to the total package of such benefits as
in effect prior to the Change of Control;

(iii) A requirement by the Company that Executive be based anywhere other than
within 25 miles of Beaverton, Oregon;

(iv) The Company’s failure to obtain an agreement, reasonably satisfactory to
Executive, from any successor or assign of the Company to assume and agree to
perform the Company’s obligations under this Agreement;

(v) Reassignment of Executive to a different title, job or responsibilities that
result in a significant decrease in the level of responsibility of Executive
after a Change of Control as compared with Executive’s level of responsibility
for the Company’s operations prior to the Change of Control; provided that Good
Reason shall not exist if Executive continues to have substantially the same or
greater responsibilities for the former Company operations after the Change of
Control as Executive had prior to the Change of Control even if the former
Company operations are a subsidiary or division of the surviving company; or

(iv) Any material breach of this Agreement by the Company.

ARTICLE 2

EMPLOYMENT

2.1 Employment. Executive is currently employed by the Company as Vice President
and General Counsel. The Company and Executive acknowledge that either party may
terminate this employment relationship at any time for any or no reason, subject
to the obligation of the Company to provide the severance benefits set forth in
this Agreement in accordance with the terms hereof.

2.2 Duties. Executive shall devote his full-time and best efforts to the Company
and to fulfilling the duties of his position. Executive shall comply with the
Company’s policies and procedures to the extent that they are not inconsistent
with this Agreement, in which case the provisions of this Agreement shall
prevail.

2.3 Term. The term of this Agreement (the “Term”) shall begin on the Effective
Date hereof and remain in effect until the earlier of: (i) termination pursuant
to Article 3 of this Agreement or (ii) October 1, 2008; provided, however, that
commencing on October 1, 2008 and each anniversary thereafter, the Term shall
automatically be extended for one additional year unless at least 90 days prior
to such anniversary, Executive or the Company shall have given written notice to
the other that the Term shall not be extended. Upon notice to Executive pursuant
to this Section 2.3 that the Term of this Agreement shall not be extended,
Executive shall be deemed to have been terminated by the Company without Cause
and shall be entitled to the benefits provided for in Section 3.4.
Notwithstanding termination of this Agreement pursuant to this Section 2.3 or
Section 3.1, this Agreement shall continue for the purpose of determining and
enforcing Executive’s rights hereunder.



--------------------------------------------------------------------------------

ARTICLE 3

TERMINATION

3.1 Termination. This Agreement may be terminated by either party by providing
the other party with written notice that indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated (a “Notice of Termination”). For purposes of Section 3,
if Executive is assigned additional or different titles, tasks or
responsibilities from those currently held or assigned, consistent with
Executive’s general areas of professional expertise and with no decrease in
annual base compensation, whether with the Company or any subsidiary of the
Company, such circumstances shall not constitute termination of Executive’s
Employment or this Agreement.

3.2 Executive’s Resignation. Executive may terminate this Agreement and
Executive’s employment upon thirty (30) days’ advance Notice of Termination.
Upon termination by Executive pursuant to this Section 3.2, Company shall pay
Executive within thirty days after termination:

(i) Base Salary and Annual Bonus, if any, earned and payable through the
effective date of such termination, together with any other compensation or
benefits that have been earned or become payable as of the date of termination
but have not yet been paid to Executive;

(ii) Pay-out of accrued paid time off in accordance with Company policies; and

(iii) Reimbursement of business expenses incurred through the effective date of
such termination (items 3.2 (i), (ii) and (iii) shall be referred to
collectively as the “Accrued Obligations”).

3.3 Termination by the Company for Cause. Company may terminate this Agreement
and Executive’s employment immediately for Cause upon Notice of Termination.
Upon termination by Company for Cause pursuant to this Section 3.3, Executive
shall be paid the Accrued Obligations.



--------------------------------------------------------------------------------

3.4 Termination by the Company Without Cause. The Company may terminate this
Agreement and Executive’s employment without Cause upon thirty (30) days’
advance Notice of Termination; provided, however, that the Company may in its
sole discretion make termination of the Agreement and Executive’s employment
effective immediately upon Notice of Termination, in which case, in addition to
the payments otherwise required by this Section 3.4, Executive shall be paid his
Base Salary through a notice period of thirty (30) days. The Company’s failure
to at any time renew the term of this Agreement under Section 2.3 shall be
deemed a termination of this Agreement and Executive’s employment without Cause.
If the Company terminates Executive’s employment without Cause pursuant to this
Section 3.4, Executive shall be entitled to receive the Accrued Obligations and,
subject to satisfaction of the Release of Claims requirement specified in
Section 3.13 below, shall be entitled to the benefits specified under either
subparagraph (i) or subparagraph (ii) below:

(i) No Change in Control Has Occurred. If there has been no Change in Control
within twenty-four (24) months prior to Executive’s termination pursuant to this
Section 3.4 or within ninety (90) days following Executive’s termination
pursuant to this Section 3.4:

A. For a period of twelve (12) months following the effective date of
Executive’s termination, the Company shall continue to pay Executive his Base
Salary at the rate in effect just prior to the time a Notice of Termination is
delivered, payable according to the Company’s normal payroll practices;
provided, however, that the payments for the first six months following
Executive’s termination in excess of the lesser of (i) two times the Executive’s
Base Salary, and (ii) $490,000 (or such greater amount as may then be permitted
under Treasury Regulation 409A-1(b)(9)(iii)(A) or any successor thereto), shall
be deferred, and shall not be paid, until the first day of the seventh month
following Executive’s termination;

B. If Executive elects to continue his Company-provided group health benefits at
the level in effect as of the date of termination under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay the premiums
for Executive’s COBRA continuation coverage (for Executive and Executive’s
dependents, if applicable) for a period of up to eighteen (18) months; and

C. Company shall make available to Executive for a period of twelve (12) months
after termination, outplacement services provided that (i) the outplacement
program and the provider of which shall be selected by Company and (ii) the
outplacement services are performed within such 12-month period.

(ii) Change in Control Has Occurred. If Executive’s termination pursuant to this
Section 3.4 occurs within twenty-four (24) months following a Change in Control
or if Executive is terminated pursuant to this Section 3.4 and a Change in
Control occurs within ninety (90) days following Executive’s termination:

A. Each month for a period of twelve (12) months following the effective date of
Executive’s termination, the Company shall continue to pay Executive:
(i) Executive’s Base Salary at the rate in effect just prior to the time a
Notice of Termination is delivered plus (ii) one-twelfth of 100% of Executive’s
targeted annual bonus (or other variable compensation program) for the year in
which Notice of termination is delivered. Payments shall be made according to
the Company’s normal payroll practices; provided, however, that the payments for
the first six months following Executive’s termination in excess of the lesser
of (i) two times the Executive’s Base Salary, and (ii) $490,000 (or such greater
amount as may then be permitted under Treasury Regulation 409A-1(b)(9)(iii)(A)
or any successor thereto), shall be deferred, and shall not be paid, until the
first day of the seventh month following Executive’s termination;



--------------------------------------------------------------------------------

B. If Executive elects to continue his Company-provided group health benefits at
the level in effect as of the date of termination under COBRA, the Company shall
pay the premiums for Executive’s COBRA continuation coverage (for Executive and
Executive’s dependents, if applicable) for a period of up to eighteen
(18) months;

C. Company shall make available to Executive for a period of twelve (12) months
after termination, outplacement services provided that (i) the outplacement
program and the provider of which shall be selected by Company and (ii) the
outplacement services are performed within such 12-month period; and

D. All outstanding options to purchase stock of the Company (or any successor)
held by Executive that are subject to time-based vesting and all grants of
restricted Company stock held by Executive that are subject to time-based
vesting shall become fully vested as of the effective date of Executive’s
termination. In the event that there is a Change in Control within 90 days after
Executive’s employment was terminated by the Company pursuant to this
Section 3.4 and stock options or stock grants were terminated or forfeited to
the Company upon Executive’s employment termination pursuant to their terms
(because the Change in Control had not occurred at the time of employment
termination), the Company shall pay Executive the value of the terminated or
forfeited options or shares based upon the per-share proceeds payable to the
shareholders of the Company upon such Change of Control.

3.5 Termination in the Event of Death. This Agreement and Executive’s employment
shall terminate automatically upon Executive’s death. Upon termination pursuant
to this Section 3.5, Company shall:

(i) Pay the Accrued Obligations to Executive’s spouse or as otherwise required
by state law;

(ii) If Executive’s qualified beneficiaries elect to continue Company group
health benefits under COBRA, the Company shall pay the premiums for Executive’s
qualified beneficiaries’ COBRA continuation coverage for a period of up to
eighteen (18) months;

(iii) All outstanding restricted stock grants held by Executive upon Executive’s
death that are subject to time-based vesting that would, by their terms, vest
within twelve (12) months after Executive’s death, shall become fully vested as
of the date of Executive’s death;

(iv) All outstanding options to purchase Company stock held by Executive upon
Executive’s death that are subject to time-based vesting that would, by their
terms, vest within twelve (12) months after Executive’s death, shall become
fully vested as of the date of Executive’s death; and



--------------------------------------------------------------------------------

(v) Executive’s estate or a person who acquired the right to exercise
Executive’s Company stock options by bequest or inheritance or otherwise by
reason of the death of Executive, shall have until the earlier of (a) the option
expiration date or (b) the date that is twelve (12) months after the date of
Executive’s death to exercise Company stock options that are vested as of the
date of Executive’s death, including options that vest pursuant to this
Section 3.5.

3.6 Termination in the Event of Disability. Company may terminate this Agreement
and Executive’s employment in the event of Executive’s Disability. Executive
shall cooperate with the Company to provide information and submit to such
examinations as the Company may find necessary to make a determination regarding
Executive’s Disability. Upon termination pursuant to this Section 3.6, Executive
shall be entitled to receive the Accrued Obligations and, subject to
satisfaction of the Release of Claims requirement specified in Section 3.13
below:

(i) All outstanding restricted stock grants held by Executive at the effective
date of Executive’s termination that are subject to time-based vesting and that
would, by their terms, vest within twelve (12) months after the effective date
of Executive’s termination shall become fully vested as of the effective date of
Executive’s termination; provided, however, that the payments for the first six
months following Executive’s termination in excess of the lesser of (i) two
times the Executive’s Base Salary, and (ii) $490,000 (or such greater amount as
may then be permitted under Treasury Regulation 409A-1(b)(9)(iii)(A) or any
successor thereto), shall be deferred, and shall not be paid, until the first
day of the seventh month following Executive’s termination;

(ii) all outstanding options to purchase Company stock held by Executive at the
effective date of Executive’s termination that are subject to time-based vesting
and that would, by their terms, vest within twelve (12) months after the
effective date of Executive’s termination shall become fully vested as of the
effective date of Executive’s termination; and

(iii) stock options that are vested as of the effective date of Executive’s
termination including options that vest pursuant to this Section 3.6 shall be
exercised before the earlier of (a) the option expiration date or (b) the date
that is twelve (12) months after the effective date of Executive’s termination.

3.7 Termination by Executive for Good Reason Following Change in Control. Within
twenty-four (24) months following a Change in Control or within ninety (90) days
prior to a Change in Control, Executive may terminate this Agreement and his
employment with Company for Good Reason upon Notice of Termination. Upon
Executive’s termination for Good Reason pursuant to this Section 3.7, Executive
shall be entitled to receive the Accrued Obligations and, subject to
satisfaction of the Release of Claims requirement specified in Section 3.13
below:

(i) Each month for a period of twelve (12) months following the effective date
of Executive’s termination, the Company shall continue to pay Executive:
(i) Executive’s Base Salary at the rate in effect just prior to the time a
Notice of Termination is delivered plus (ii) one-twelfth of 100% of Executive’s
targeted annual bonus (or other variable compensation



--------------------------------------------------------------------------------

program) for the year in which Notice of termination is delivered. Payments
shall be made according to the Company’s normal payroll practices; provided,
however, that the payments for the first six months following Executive’s
termination in excess of the lesser of (i) two times the Executive’s Base
Salary, and (ii) $490,000 (or such greater amount as may then be permitted under
Treasury Regulation 409A-1(b)(9)(iii)(A) or any successor thereto), shall be
deferred, and shall not be paid, until the first day of the seventh month
following Executive’s termination;

(ii) If Executive elects to continue his Company-provided group health benefits
at the level in effect as of the date of termination under COBRA, the Company
shall pay the premiums for Executive’s COBRA continuation coverage (for himself
and his dependents, if applicable) for a period of up to eighteen (18) months;

(iii) Company shall make available to Executive for a period of twelve
(12) months after termination, outplacement services provided that (i) the
outplacement program and the provider of which shall be selected by Company and
(ii) the outplacement services are performed within such 12-month period; and

(iv) All outstanding options to purchase stock of the Company (or any successor)
held by Executive as of the effective date of Executive’s termination that are
subject to time-based vesting, and all grants of restricted Company stock held
by Executive as of the effective date of Executive’s termination that are
subject to time-based vesting, shall become fully vested as of the effective
date of Executive’s termination. In the event that there was a Change in Control
within 90 days after Executive terminates employment pursuant to this
Section 3.7 and stock options or stock grants were terminated or forfeited to
the Company upon Executive’s employment termination pursuant to their terms
(because the Change in Control had not occurred at the time of employment
termination), the Company shall pay Executive the value of the terminated or
forfeited options or shares based on the per-share proceeds payable to the
shareholders of the Company upon such Change of Control.

3.8 Options and Restricted Stock. Any options or restricted stock awarded to
Executive shall, in the event of a termination of Executive’s employment and
except as otherwise provided in this Article 3, be governed by the provisions of
the applicable award agreement; provided that the accelerated vesting and stock
option exercise provisions of this Article 3 shall, if triggered, control in the
event of any inconsistency with any such agreement and the stock option or stock
restriction plan and all related agreements. Notwithstanding anything herein to
the contrary, upon the occurrence of a Change of Control all unvested restricted
shares of Company stock held by Executive subject to performance-based vesting
provisions shall hereby be amended to eliminate such performance-based vesting
provisions and substitute time-based vesting provisions on the basis that such
unvested shares shall vest ratably over the period commencing on the date of the
Change of Control and ending on the last day of the measuring period to be used
for determining whether the performance criteria would have been satisfied.

3.9 No Obligation of Executive to Mitigate. The amount of any payment provided
for in this Article 3 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Executive as the result of
employment by another employer after the date of termination, or otherwise.



--------------------------------------------------------------------------------

3.10 Entire Termination Payment. The compensation provided for in this Article 3
shall constitute Executive’s sole remedy for termination or breach of this
Agreement. Under no circumstances shall Executive be entitled to severance pay
and related benefits under more than one section of this Agreement.

3.11 Resignation from the Board. Upon termination of Executive’s employment with
the Company for any reason, Executive shall offer his resignation as an officer
or director of the Company and any subsidiary or affiliate of the Company in
which he holds such positions.

3.12 Section 280G Provision.

(i) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment, distribution, transfer, benefit or other event with
respect to the Company or a successor or direct or indirect subsidiary or
affiliate of the Company (or any successor or affiliate of any of them, and
including any benefit plan of any of them), arising in connection with an event
described in Section 280G(b)(2)(A)(i) of the Internal Revenue Code (the “Code”),
occurring after the Effective Date, to or for the benefit of Executive or
Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Article 3) (each a “Payment” and collectively the
“Payments”) is, was or will be subject to the excise tax imposed by Section 4999
of the Code and any successor provision or any comparable provision of state or
local income tax law (collectively “Section 4999”), then Executive will receive
the greater of (A) the Payments less any applicable excise tax or (B) the amount
payable if the Company reduces the Payments (but not below zero) so that the
maximum amount of the Payments shall be One Dollar ($1) less than the amount
that would cause the Payments to be subject to the excise tax imposed by
Section 4999. The Company shall reduce or eliminate the Payments by first
reducing or eliminating any cash severance benefits, then reducing or
eliminating any accelerated vesting of stock options, then reducing or
eliminating any accelerated vesting of restricted stock, then reducing or
eliminating any other remaining Payments. The preceding provisions of this
Section 3.12 shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.

(ii) The determination that a Payment is subject to an excise tax (and the
amount of such tax) or a determination of the amount by which the Payments must
be reduced to reduce the amount of Payments to One Dollar ($1) less than the
amount that would cause the Payments to be subject to the excise tax imposed by
Section 4999 (the “Reduction Amount”) shall be made in writing by a certified
public accounting firm selected by the Company.

3.13 Release of Claims Requirement. As a condition of receiving severance pay
and benefits pursuant to this Article 3, at the time of termination and within
twenty-one (21) days of Company delivering the release of claims to Executive,
Executive shall enter into and not revoke a release of all claims against the
Company substantially in the form attached hereto as Exhibit A updated to
reflect such changes in the law as Company may deem necessary or advisable. The
Company shall deliver the release of claims to Executive within 30 days after
termination.



--------------------------------------------------------------------------------

3.14 Non-disparagement. Neither party will make any malicious, disparaging or
false remarks about the other or their respective officers, directors,
employees, heirs or assigns. The parties further agree to refrain from making
any negative statements regarding the other to any third parties or any
statements which could be construed as having or causing a diminishing effect
on the other’s reputation, goodwill or business.

ARTICLE 4

CONFIDENTIALITY/PROPRIETARY RIGHTS

Executive hereby enters into and agrees to be bound by the Confidentiality and
Proprietary Rights Agreement attached hereto as Exhibit B.

ARTICLE 5

GENERAL PROVISIONS

5.1 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and shall be deemed
to have been duly given to any party when delivered personally (by courier
service or otherwise), when delivered by facsimile and confirmed, or three
(3) days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable address as set forth at the
beginning of this Agreement. Either party may change its address, by notice to
the other party given in the manner set forth in this Section 5.1.

5.2 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

5.3 Governing Law/Forum. The validity, construction and performance of this
Agreement shall be governed by the laws of the state of Oregon. The exclusive
forum for any disputes arising under this Agreement that are not subject to
arbitration shall be the appropriate state or federal court located in Portland,
Oregon.

5.4 Mediation. In case of any dispute arising under this Agreement that cannot
be settled within 60 days after either party has notified the other party of the
existence of a dispute by reasonable discussion, the parties agree that, prior
to commencing any arbitration proceeding as contemplated by Section 5.5 below,
they will first engage the services of a professional mediator agreed upon by
the parties and attempt in good faith to resolve the dispute through
confidential nonbinding mediation. Each party shall bear one-half (1/2) of the
mediator’s fees and expenses and shall pay all of its own attorneys’ fees and
expenses related to the mediation.

5.5 Arbitration. Any dispute concerning the interpretation, construction, breach
or enforcement of this Agreement or arising in any way from Executive’s
employment with the Company or termination of employment shall be submitted to
final and binding arbitration. The arbitration is to be conducted before a
single arbitrator in Portland, Oregon. The arbitration shall be conducted
pursuant to the rules of the American Arbitration Association. Executive and the
Company agree that, except for the Company’s right to ask a court for injunctive
relief to enforce the Confidentiality and Proprietary Rights Agreement, the
procedures outlined in Section 5.4 and this Section 5.5 are the exclusive method
of dispute resolution.



--------------------------------------------------------------------------------

5.6 Attorneys’ Fees. If any action at law or in equity is taken to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled, including fees and expenses on
appeal. In any dispute resolved through arbitration under Section 5.5, the
arbitrator shall have sole discretion to determine whether or not fees, costs or
disbursements shall be awarded to a party.

5.7 Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. The severance benefits provided
herein are in lieu of any other severance plan or provision offered by the
Company.

5.8 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

5.9 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
Executive, his administrators, executors, legatees and heirs. In that this
Agreement is a personal services contract, it shall not be assigned by
Executive.

5.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

5.11 Entire Agreement. Except as expressly stated in this Agreement, this
Agreement constitutes the entire agreement and understanding between the parties
hereto in reference to all the matters herein agreed on. This Agreement replaces
and supersedes that certain Amended and Restated Executive Severance Agreement
dated June 25, 2007, as amended and restated December 31, 2008.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

EXECUTIVE PLANAR SYSTEMS, INC.

/s/ Stephen M. Going

By:

/s/ Gerry Perkel

Stephen M. Going Gerry Perkel President & CEO



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Document Affects Important Legal Rights You May Have

Please Read It Carefully Before Signing

For and in consideration of the severance benefits described in the Executive
Employment Agreement dated as of             , 200     between Planar Systems,
Inc. (the “Company”), and                     (the “Executive”), and for other
good and valuable consideration, Executive hereby releases the Company, its
divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
shareholders, administrators, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind, whether in tort, contract, or under local, state or federal
statute, which Executive now has or may have against the Released Parties,
whether known or unknown to Executive, by reason of facts which have occurred on
or prior to the date Executive signs this Release of Claims (“Release”).
Executive understands and acknowledges that this Release includes, but is not
limited to, any claim for reinstatement, re-employment, attorneys’ fees or
wages, stock or stock options, or additional compensation in any form, and any
claim, including but not limited to claims for breach of contract, defamation,
promissory estoppel, wrongful termination, whistleblower or other retaliation
claims, and discrimination and/or harassment based on age, sex, race, religion,
color, creed, disability, citizenship, national origin, military service,
ancestry, sexual orientation or any other factor protected by federal, state or
local law (such as claims arising Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Civil Rights Act of 1991, the Post
Civil War Civil Rights Act, the Equal Pay Act, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Family Medical Leave Act of 1993, the
Worker Adjustment Retraining and Notification Act (WARN); Uniformed Services
Employment and Re-employment Rights Act, Executive Order 11246, the
Sarbanes-Oxley Act, all as amended) relating to Executive’s employment or
association with the Company or the termination of that employment and
association.

[* * * To be completed if Executive is over age 40 on date of termination.] In
accordance with the Age Discrimination in Employment Act and Older Workers’
Benefit Protection Act (collectively, the “Act”), Executive acknowledges that
(1) he has been, and hereby is, advised in writing to consult with an attorney
prior to executing this Release; (2) he is aware of certain rights to which he
may be entitled under the Act; (3) as consideration for executing this Release,
Executive has received additional benefits and compensation of value to which he
would otherwise not be entitled; (4) by signing this Release, he will not waive
rights or claims under the Act which may arise after the execution of this
Release; (5) Executive has been given a period of at least 21 days to consider
this offer; (6) in the event Executive has not executed this Release on or
before                     , the offer shall expire; (7) in the event Executive
signs the Release prior to 21 days, he does so voluntarily; (8) any changes to
the terms of the Agreement, whether material or immaterial shall not re-start
the 21-day consideration period; (9) Executive has a period of seven days from
the date of execution in which to revoke this Release by written notice to
                    ; (10) in the event Executive does not exercise his right to
revoke this Release, the Release shall become effective on the date (the
“Effective Date”) immediately following the seven-day waiting period described
above.



--------------------------------------------------------------------------------

Executive understands that by signing below he is voluntarily giving up any
right that Executive may have to sue or bring other claims against the Released
Parties. Finally, Executive has not been forced or pressured in any manner
whatsoever to sign this Release, and Executive agrees to all of its terms
voluntarily.

This Release is final and binding and may not be changed or modified except in a
writing signed by an authorized representative of the parties.

The severance check(s) will be mailed to Executive’s last address on file with
Company.

 

Signature:

 

Date:

 

[Printed name]

 